Citation Nr: 0829336	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310. 

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Guerrillas and the Regular Philippine Army from June 1942 to 
January 1946.  The veteran died in September 1988.  The 
appellant is the surviving spouse of the veteran, and is 
seeking entitlement to service connection for the cause of 
the veteran's death, accrued benefits, and nonservice-
connected death pension benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied entitlement to 
service connection for cause of death.  In her original 
January 2006 claim the appellant specifically noted that she 
sought entitlement to DIC compensation, death pension, and 
accrued benefits.  The veteran's VA-Form 9 clearly indicates 
that she wishes to appeal all of the issues listed on the 
statement of the case (SOC), which includes entitlement to 
service connection for the cause of death, accrued benefits, 
and nonservice-connected death pension.  


FINDINGS OF FACT

1.  The veteran died in September 1988; the certificate of 
death lists the immediate cause of the veteran's death as 
pneumonia, and severe hypertension was listed as a 
significant condition contributing to death.

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  The preponderance of evidence is against a finding that 
any disease or other incident in service caused or 
contributed substantially or materially to the veteran's 
death.  
4.  The appellant's claim for accrued benefits was received 
in January 2006, which is more than one year after the 
veteran's death in September 1988.

5.  The veteran's service with the Philippine Guerrillas and 
the Regular Philippine Army service does not qualify as 
requisite service to confer eligibility to the appellant for 
VA nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  A disability or disease of service origin did not 
contribute substantially or materially to cause the veteran's 
death, and the criteria for DIC benefits have not been met.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2007). 

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 as amended (December 2007).

3.  The appellant is not eligible for nonservice-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006 and post adjudication notice by 
letter dated in February 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for the cause of the veteran's death is denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Concerning the claims for accrued benefits and nonservice-
connected death pension benefits, as will be explained fully, 
below, in the present case there is no legal basis upon which 
these benefits may be awarded and the appellant's claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

A medical opinion was not provided regarding the etiology of 
the veteran's death.  VA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion, 
however, because there is no medical evidence indicating an 
association between any in-service injury, disease, or event, 
and the cause of his death.  See, McLendon v. Nicholson, 20 
Vet. App. 79, 82-83  (2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection for Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that she is entitled to 
benefits because her late husband was a veteran who served in 
the Philippine guerrillas and fought a war between the United 
States and Japan.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The veteran died in September 1988.  The certificate of death 
lists the immediate cause of the veteran's death as pneumonia 
and that severe hypertension was a significant condition 
contributing to death.  At the time of the veteran's death, 
service connection was not established for any disability.  

The veteran's service medical records (SMRs) are completely 
negative for findings, complaints, or diagnosis of pneumonia 
or any heart or heart-related disability, including 
hypertension.  The veteran's March 1946 discharge examination 
notes that the veteran had no significant diseases, wounds, 
or injuries, and that his cardiovascular system, lungs, and 
chest x-ray were all normal.  His respective systolic and 
diastolic blood pressure was noted as 108 and 70.  A January 
1946 affidavit for Philippine Army Personnel signed by the 
veteran notes that he incurred no wounds or illness during 
service.

Additionally, the appellant has presented no medical evidence 
that any disease, injury, or exposure in service was the 
principal or a contributory cause of the veteran's death.

The first objective findings of record indicating any health 
problems with the veteran are not until his death in 
September 1988.  

The veteran died approximately 42 years after service 
discharge.  The passage of approximately 42 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In summary, the veteran's SMRs are silent for any diagnosis 
of pneumonia or hypertension, or treatment for any 
respiratory or cardiovascular condition.  There is no 
evidence that the veteran had any disease or disability 
during service, including pneumonia or hypertension, which 
could be related to the cause of his death.  Nor is there any 
medical evidence of a nexus between any in-service disease, 
injury, or disability and the principal or contributory 
causes of the veteran's death. 

Although the appellant has argued that the veteran incurred a 
disease in service that resulted in his death, lay persons 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant's lay assertions have been considered, however 
they do not outweigh the medical evidence of record, which 
does not show any relationship between the causes of the 
veteran's death and any injury, disease, or disability 
incurred in service and that does show that the veteran did 
not develop any health conditions or problems for many years 
after service. 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22 (2007).

As the veteran had no service connected disabilities, 
however, the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.



III. Accrued Benefits

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will, 
upon the death of such person, be paid to his spouse.  A 
claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  71 Fed. Reg. 78,369 (Dec. 
29, 2006) (to be codified at 38 C.F.R. § 3.1000(a) and as 
(d)(5)).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).

The evidence shows that the veteran died in September 1988, 
and the appellant filed her application for accrued benefits 
in January 2006.  As the claim for accrued benefits was 
received more than one year after the veteran's death, the 
claim was untimely, and the appellant has no legal 
entitlement to accrued benefits.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

IV.  Nonservice-Connected Death Pension Benefits

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  
In other words, the law provides that nonservice-connected 
death pension benefits are not available to the surviving 
spouse of one whom served in the recognized guerrilla forces 
or the Philippine Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The service department verified that the veteran had service 
with the Philippine Guerrillas and the Regular Philippine 
Army from June 1942 to January 1946.  The law specifically 
excludes such service for purposes of entitlement to 
nonservice-connected death pension benefits.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
there is no legal basis on which the appellant's claim can be 
granted.  As the law and not the evidence is dispositive, the 
claim is denied because of lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426, 430; 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.










ORDER

Entitlement to service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310, is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits 
are denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


